FIRST COURT OF APPBJ&Sj t^
            301 Fannin Street "*-•"-* :xrm                                                          U.S. POSTAGE » PITNEY BOWES
            Houston, Texas 7J^2'^p^

            RE:       Case    No.    oiQ^ffithelS
                                     FI4 11                                                         ZIP 77002    <           5/l0
Style:      David Jones                                                                             02 1W        '
    v.      Tiffany Montejo                                                                         0001372104 FEB 26 2015

          The   time    for     filing        the           APPELLANT'S      brief   has    expired.        As   of   this    date,
neither the brief nor a motion for extension of time has been filed by the appellant.
If you intend to file a brief in this case, within 10 days of the date of this notice
you must file a motion requesting an extension of time along with your brief or a
motion to extend time to file a brief.

          This appeal may be dismissed for want of prosecution unless                                       (1) appellant files
a    motion     to     extend       time     that           states     the   facts   relied    on     to    reasonably   explain
appellant's          failure        to     timely             file     its   brief    and     (2)     the    appellee    is     not
significantly injured by appellant's failure to timely file appellant's brief.                                                  See
Tex. R. App. P. 10.5(b)(1), 38.6(d), 38.8 (a) (1) ,42. Please notify the Court within 10
days if you do not intend to file a brief.
                                                                                                                 UTF
T.   C.   Case # 1997-17289                                                    Christopher A. Prine,          Clerk of the <tourt

                                               Tiffany Montejo
                                               1515 Rudel Dr. Apt* 401
                                               Tomball,           TX   77375
                     NI XI E                  787

                                         _RE_TU_RN TO SENDER'
                                           i- i .   v   i
                                           ii.Tti uK'i       *=